Johnston, C. J.
(dissenting) : I do not concur in the interpretation given to section 307 of the civil code. To entitle a party to a new trial of a cause or to a review of a decision excluding evidence or denying a fair opportunity to produce evidence at the trial the evidence sought to be shown must be produced on the motion for a new trial. This requirement is in plain English and applies to “all cases.” No exception is made where the evidence excluded is sought to be obtained on cross-examination, nor where a party to the case is the witness whose testimony is sought. The testimony of a party to the case may be obtained and he may be subjected to a cross-examination the same as any other witness, and the testimony proposed to be obtained from him can be shown on the motion for a new trial without difficulty. There is no exception of that kind in the statute, and, furthermore, I can see no reason why such -an exception should be made. The restriction of the cross-examination of a party or other witness is only a denial of a fair opportunity to produce *294evidence,- and the code expressly provides that whether it is evidence excluded or the want of a fair opportunity to produce-evidence the proposed evidence must be produced on the hearing of the motion for a new trial. If the evidence sought to be obtained from the party, either by direct or cross-examination, is immaterial a new trial should not be granted, and the theory is that its materiality must be shown on the hearing of the motion for a new trial or the motion should be denied.